Citation Nr: 1628526	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified at a videoconference hearing in November 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, remand is again found needed to meet VA's duty to assist in obtaining relevant private treatment records and to ensure compliance with the Board's prior remand directives.

At the November 2012 hearing, the Veteran testified that he was treated in the 1970s, after fainting, at the only hospital in Ortonville, Minnesota.  He also reported receiving treatment and being told that he had hypertension at a hospital in Milbank, South Dakota, after collapsing at work in the 1970s.  In the May 2014 remand, the Board directed that the AOJ contact the Veteran and ask that he identify the referenced treating hospitals, to the best of his ability.  The AOJ was then to obtain the appropriate authorization from the Veteran to request the records, and if the Veteran was unable to identify the particular hospitals, the AOJ was directed to take particular steps to attempt to identify said hospitals and request the records, to include contacting the Ortonville Area Health Services Health Information Department, or any other appropriate division or hospital in Ortonville, MN, as well as the Milbank Area hospitals.  

The Appeals Management Center (AMC) sent the Veteran a post-remand development letter in May 2014 in which it requested that the Veteran provide the identifying information for the hospitals where he was treated in Ortonville, Minnesota and Milbank, South Dakota, and further requested that he submit any recent treatment records pertinent to his claim.  In August 2014, the Veteran returned a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, on which he wrote that "[a]ll medical records at the V.A. Minnesota Operation was at North Memorial Hospital in Robbinsdale."  There is no indication that further action was taken to locate the particular hospitals the Veteran had previously referenced.

Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the record does not reflect that further efforts were made to locate the Veteran's private treatment records, as required by the Board's remand instructions, remand is again needed for the AOJ to complete such action.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the authorizations necessary for VA to request and obtain private treatment records from Ortonville Area Health Services Health Information Department and Milbank Area Hospital Avera, Avera Medical Group Milbank.  Should development taken pursuant to the following remand directives reveal that the Veteran's private hospital care was provided by a different private entity, the Veteran should again be contacted to provide any necessary authorization for the specific private entity or entities.

2.  After obtaining the appropriate authorizations from the Veteran, contact the Ortonville Area Health Services Health Information Department, or any other appropriate division or hospital in Ortonville, Minnesota, as well as the Milbank Area Hospital Avera, Avera Medical Group Milbank, and any other division or hospital in the Milbank, South Dakota area, and request treatment records for the Veteran's treatment, reportedly occurring in the 1970s.  All attempts made to identify the relevant hospitals and obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain such records unless the first attempt demonstrates that further attempts would be futile.

If no records are obtained, the AOJ should send the Veteran a letter notifying him that it was unable to obtain these records and of what steps were taken, and that the claim will be adjudicated without the records unless he submits them on his own behalf, if able to obtain them himself.

3.  Thereafter, conduct any further development indicated by the expanded record, then readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




